        Case 5:16-cv-04942-LHK Document 303 Filed 01/22/19 Page 1 of 7



 1    ARTURO J. GONZÁLEZ (SBN 121490)
      AGonzalez@mofo.com
 2    PENELOPE A. PREOVOLOS (SBN 87607)
      PPreovolos@mofo.com
 3    TIFFANY CHEUNG (SBN 211497)
      TCheung@mofo.com
 4    ALEXIS A. AMEZCUA (SBN 247507)
      AAmezcua@mofo.com
 5    CHRISTOPHER L. ROBINSON (SBN 260778)
      ChristopherRobinson@mofo.com
 6    MORRISON & FOERSTER LLP
      425 Market Street
 7    San Francisco, California 94105-2482
      Telephone: (415) 268-7000
 8    Facsimile:    (415) 268-7522
 9    ANNE M. CAPPELLA (SBN 181402)
      anne.cappella@weil.com
10    WEIL, GOTSHAL & MANGES LLP
      201 Redwood Shores Parkway
11    Redwood Shores, CA 94065
      Telephone:    (650) 802-3000
12    Facsimile:    (650) 802-3100
13    Attorneys for Defendant
      APPLE INC.
14

15                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17                                         SAN JOSE DIVISION
18

19    THOMAS DAVIDSON, TODD CLEARY,                    Case No. 5:16-cv-04942-LHK
      ERIC SIEGAL, MICHAEL PAJARO, JOHN
20    BORZYMOWSKI, BROOKE CORBETT,                     DECLARATION OF JENNIFER BROWN
      TAYLOR BROWN, JUSTIN BAUER,                      IN SUPPORT OF PLAINTIFFS’
21    HEIRLOOM ESTATE SERVICES, INC.,                  ADMINISTRATIVE MOTION TO FILE
      KATHLEEN BAKER, MATT                             UNDER SEAL
22    MUILENBURG, WILLIAM BON, and
      JASON PETTY, on behalf of themselves and         [L.R. 79-5]
23    all others similarly situated,
                                                        Dept.:    Courtroom 8 – 4th Floor
24                          Plaintiffs,                 Judge:    Honorable Lucy H. Koh
25           v.
26    APPLE INC.,
27                          Defendant.
28

     APPLE’S DECLARATION ISO ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
     CASE NO.: 5:16-CV-04942-LHK
      sf-3981756
        Case 5:16-cv-04942-LHK Document 303 Filed 01/22/19 Page 2 of 7



 1    I, JENNIFER BROWN, declare:

 2           1.      I am Senior Litigation Counsel at Apple Inc. (“Apple”). Pursuant to Civil Local

 3    Rule 79-5 and the Protective Order granted by the Court on October 12, 2017 (ECF No. 128), I

 4    submit this Declaration in Support of Plaintiffs’ Administrative Motion to File Under Seal

 5    portions of their Opposition to Apple’s Motion for Summary Judgment (“Opposition to Apple’s

 6    Motion for Summary Judgment”), portions of the Declaration of Charles Curley in support

 7    thereof (“Curley Declaration”) as well as certain exhibits attached to the Declaration of R.C.

 8    Harlan in support thereof (“Harlan Declaration”). (ECF No. 302.) The requested relief is

 9    narrowly tailored and necessary to protect the confidentiality of certain Apple information

10    Plaintiffs rely upon in their Opposition to Apple’s Motion for Summary Judgment. I have

11    personal knowledge of the facts set forth in this Declaration and, if called as a witness, could and

12    would competently testify to them.

13           2.      The exhibit numbers set forth below refer to documents filed provisionally under

14    seal as attachments to the Harlan Declaration. (ECF No. 302-2.)

15           3.      Apple respectfully requests that the below-referenced portions of Plaintiffs’

16    Opposition to Apple’s Motion for Summary Judgment, the Declaration of Charles Curley, and

17    certain documents attached to the Harlan Declaration remain under seal due to their confidential

18    nature. These documents constitute, reflect, contain, or discuss Apple’s highly confidential

19    information that is protectable as trade secret or otherwise entitled to protection under the law. I

20    respectfully submit that the presumption of access to judicial records does not apply here because

21    Apple satisfies the “compelling reasons” standard that applies to dispositive motions, including

22    motions for summary judgment. See In re Midland Nat’l Life Ins. Co. Annuity Sales Practices

23    Litig., 686 F.3d 1115, 1119 (9th Cir. 2012); Benedict v. Hewlett-Packard Co., No. 13-CV-00119-

24    LHK, 2014 U.S. Dist. LEXIS 7368 (N.D. Cal. Jan. 21, 2014) (granting motion to seal confidential

25    customer information); In re Google Inc. Gmail Litig., No. 13-MD-02430-LHK, 2013 WL

26    5366963 (N.D. Cal. Sept. 25, 2013) (granting motion to seal sensitive materials relating to how

27    Google technology operates); Transperfect Global, Inc. v. Motionpoint Corp., No. C 10-2590

28    CW, 2013 WL 209678 (N.D. Cal. Jan. 17, 2013) (granting motion to seal exhibits that contained

     APPLE’S DECLARATION ISO ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
     CASE NO.: 5:16-CV-04942-LHK                                                                             1
      sf-3981756
        Case 5:16-cv-04942-LHK Document 303 Filed 01/22/19 Page 3 of 7



 1    proprietary information about the sealing party’s internal business operations and technology);

 2    Neill v. Bank of Am., N.A., No. 11-CV-2254-BGS, 2012 U.S. Dist. LEXIS 178260 (S.D. Cal. Dec.

 3    14, 2012) (granting motion to seal documents detailing defendant’s internal policies and

 4    procedures).

 5           4.      The documents Apple seeks to seal contain the same types of information this

 6    Court has previously sealed under the “compelling reasons” standard, including iPhone

 7    manufacturing processes and internal testing, iPhone technical engineering, specifics of iPhone

 8    components and their functioning, Apple’s process for handling iPhone returns, and the specifics

 9    of Apple’s internal investigation into multitouch issues. (See ECF No. 241.)

10    Confidential Information Already Sealed by the Court

11           5.      Apple seeks to maintain under seal the following documents or portions thereof

12    this Court has previously sealed in its June 8, 2018 Order Granting in Part and Denying in Part

13    Motions to Seal. (ECF No. 241.)

14                a. Portions of the Expert Report of Charles Curley dated January 5, 2018 (Exhibit 4).

15                   Apple requests in this Motion that the Court seal the same portions of Exhibit 4

16                   that the Court had previously sealed in its Order at ECF No. 241. Those redactions

17                   previously ordered by the Court appear in the redacted version of the Curley

18                   Report at ECF No. 245-4.

19                b. An internal Apple email, bates labeled APL-DAVIDSON_02323100 - APL-

20                   DAVIDSON_02323105 (Exhibit 9). The Court previously sealed this document

21                   in its entirety. (See ECF Nos. 241, 173-29, 174-27.)

22    Confidential Information Regarding iPhone Engineering, Test Procedures, and Test Results

23           6.      Exhibits 1, 5-8, 10-15, 17-27, and 33-37 to the Harlan Declaration contain highly

24    confidential information regarding iPhone engineering, reliability test procedures and results, and

25    internal investigation into multitouch issues. Apple seeks to seal information regarding its

26    confidential reliability test procedures and the timing and nature of certain reliability test results

27    relating to the iPhone 6 and 6 Plus. This information is competitively sensitive because it could

28    be used by smartphone competitors when designing or implementing reliability test procedures.

     APPLE’S DECLARATION ISO ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
     CASE NO.: 5:16-CV-04942-LHK                                                                               2
      sf-3981756
        Case 5:16-cv-04942-LHK Document 303 Filed 01/22/19 Page 4 of 7



 1    The information may also reveal to smartphone competitors the nature and/or timing of certain

 2    issues that may or may not be detected in response to specific testing. Apple also seeks to seal

 3    information regarding its internal investigation into certain issues and the actions that Apple may

 4    or may not have taken in response to that investigation. The information revealed by those

 5    documents is competitively sensitive because it could be used by smartphone competitors to

 6    understand the nature and/or timing of certain issues that may arise in smartphone products after

 7    launch. The information might also reveal to smartphone competitors actions that may or may

 8    not be useful in addressing those issues.

 9           7.      The below-referenced documents Apple seeks to seal reflect confidential, highly

10    sensitive internal business strategy, confidential engineering information and reliability test

11    protocols and results, and proprietary details about the iPhone 6 and 6 Plus, which could be used

12    by Apple’s competitors to Apple’s disadvantage. In addition to competitive harm, disclosure of

13    these kinds of documents may have a chilling effect on internal business and engineering

14    discussions. It is Apple’s policy not to disclose the information described above, which is highly

15    confidential to Apple. Apple is well-known for its corporate culture of carefully maintaining the

16    confidentiality of its business information, and employees who have access to the databases at

17    issue are required to sign confidentiality agreements and are informed of the importance of

18    maintaining confidentiality.

19           8.      Exhibits 5, 11, 17, 21, 22, 23, 26, 27, 33, and 36 include internal Apple emails

20    among Apple engineers that contain discussions of highly confidential manufacturing details,

21    strategies for detecting and resolving issues, reliability test protocols and results, details of design

22    and development practices, and technical analysis and investigation into multitouch issues that

23    could be used to Apple’s disadvantage by competitors if not filed under seal.

24           9.      I attach as Exhibit D a proposed replacement for Harlan Declaration Exhibit 5,

25    which contains narrowly-tailored redactions of Apple’s confidential information.

26           10.     Exhibits 6, 12, 13, 18, 19, 20, 25, 26, 27, 34, 35, and 37 include slide decks that

27    contain highly confidential reliability test procedures and results (Exhibits 13, 27, and 37) and

28

     APPLE’S DECLARATION ISO ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
     CASE NO.: 5:16-CV-04942-LHK                                                                            3
      sf-3981756
        Case 5:16-cv-04942-LHK Document 303 Filed 01/22/19 Page 5 of 7



 1    highly confidential technical analysis and investigation into multitouch issues (Exhibits 6, 12, 17,

 2    18, 19, 20, 25, 26, 34, and 35).

 3           11.        I attach as Exhibit E a proposed replacement for Harlan Declaration Exhibit 6,

 4    which contains narrowly-tailored redactions for Apple’s confidential information.

 5           12.        Exhibits 1, 7, 8, 10, 14, 15, and 24 are deposition transcripts for current Apple

 6    employees (Exhibits 1, 7, 10, 14, 15, and 24) and Plaintiffs’ expert Charles Curley (Exhibit 8).

 7    Apple’s grounds for moving to seal all or portions of these deposition excerpts are as follows:

 8                 a. Apple seeks to seal portions of the 30(b)(6) deposition of Dave Pakula (Exhibit 1),

 9                      that contain confidential information regarding Apple’s reliability testing and

10                      results, as well as confidential details regarding Apple’s iPhone design and

11                      development practices.

12                 b. Apple seeks to seal portions of the 30(b)(6) depositions of Walt Fong (Exhibit 7)

13                      and Allan Coulson (Exhibit 24) that contain confidential information regarding

14                      Apple’s investigation into multitouch issues.

15                 c. Apple seeks to seal the portions of the deposition of Plaintiffs’ expert Charles

16                      Curley (Exhibit 8) that discuss Apple’s confidential reliability test procedures and

17                      results.

18                 d.   Apple seeks to seal the excerpt of the 30(b)(6) deposition of Walt Fong (Exhibit

19                      10) in its entirety, and portions of the 30(b)(6) depositions of Jason Fu and Henry

20                      Hoang (Exhibits 14 and 15, respectively) because they contain confidential

21                      information regarding Apple’s reliability test procedures and results and

22                      investigation into multitouch issues.

23           13.        I attach as Exhibits C, F, G, H, I, and J proposed replacements for Harlan

24    Declaration Exhibits 1, 7, 8, 14, 15, and 24, respectively, which contain narrowly-tailored

25    redactions of Apple’s confidential information in those depositions transcripts.

26           14.        The Curley Declaration contains redactions drawn from the above-discussed

27    documents, as well as from the portions of the Curley Expert Report submitted with Plaintiffs’

28    Motion for Class Certification (ECF No. 245-4) that this Court has already ordered sealed (see

     APPLE’S DECLARATION ISO ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
     CASE NO.: 5:16-CV-04942-LHK                                                                            4
      sf-3981756
        Case 5:16-cv-04942-LHK Document 303 Filed 01/22/19 Page 6 of 7



 1    ECF No. 241). Apple therefore respectfully requests that for the reasons above, those narrow

 2    redactions remain under seal. I attach as Exhibit B a proposed replacement for the Curley

 3    Declaration, which removes certain redactions for information that Apple believes does not

 4    require sealing.

 5    Confidential Information Regarding Apple’s Internal Customer Service Policies and

 6    Databases

 7           15.     Exhibit 16 reflects confidential information regarding Apple’s internal customer

 8    service policies and databases, including its policies for handling iPhone returns and how it

 9    categorizes and maintains customer service data. Apple’s internal customer service policies,

10    databases, and how Apple maintains data are highly confidential. Employees who have access to

11    the databases at issue are required to sign confidentiality agreements and are informed of the

12    importance of maintaining confidentiality.

13           16.     Apple has spent considerable time and resources developing its internal

14    proprietary databases, including deciding which information it needs to maintain or track for its

15    business purposes. In the electronics industry, the tracking and maintenance of consumer

16    information and product information is considered to be valuable business information. Because

17    Apple is a leader in the industry, it is highly likely that competitors and others in the industry

18    would take note of the types of information Apple tracks and potentially copy Apple’s business

19    practices. Public disclosure of such information would give Apple’s competitors knowledge of

20    Apple’s business operations to which they would not otherwise have access (while Apple would

21    be deprived of such information regarding its competitors). Such disclosure would pose a

22    substantial risk to Apple’s interests and could adversely impact Apple’s ability to compete in the

23    future because, if disclosed, Apple’s competitors could take advantage of Apple’s strategic

24    decision-making and, rather than invest their own time and resources, could simply model their

25    own databases off of Apple’s. Disclosure of such documents may also have a chilling effect on

26    internal business discussions, which could cause competitive harm to Apple

27           17.     For these reasons, I respectfully request that portions of the Exhibit 16 in its

28    entirety remains under seal.

     APPLE’S DECLARATION ISO ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
     CASE NO.: 5:16-CV-04942-LHK                                                                           5
      sf-3981756
        Case 5:16-cv-04942-LHK Document 303 Filed 01/22/19 Page 7 of 7



 1    Plaintiffs’ Opposition to Apple’s Motion for Summary Judgment

 2           18.     The redacted portions of Plaintiffs’ Opposition to Apple’s Motion for Summary

 3    Judgment contain information drawn from the portions of the exhibits discussed above, and thus

 4    should be sealed for the same reasons discussed above.

 5           19.     I am attaching as Exhibit A to my declaration a proposed replacement for

 6    Plaintiffs’ Opposition to Motion for Summary Judgment, which removes certain redactions of

 7    information that Apple believes does not require sealing.

 8           20.     It is Apple’s policy to treat the information that Apple seeks to seal as confidential

 9    and not to disclose it publicly. Apple has narrowly tailored its sealing request to protect only as

10    much information as needed to protect Apple’s proprietary business interests.

11

12         I declare under penalty of perjury that the foregoing is true and correct.

13         Executed on this 22nd day of January 2019 at Sunnyvale, California.

14

15

16

17

18

19

20

21

22

23

24

25
26

27
28

     APPLE’S DECLARATION ISO ADMIN. MOTION TO FILE DOCUMENTS UNDER SEAL
     CASE NO.: 5:16-CV-04942-LHK                                                                            6
      sf-3981756
